Citation Nr: 0430626	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-20 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher  than 10 percent 
for hypothyroidism. 

2.  Entitlement to an initial rating higher  than 10 percent 
for chronic low back pain secondary to lumbar 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran retired from the U. S. Navy in October 2000 with 
over 20 years of active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the statement of the case (SOC) shows that the RO 
is evaluating the veteran's low back disability under 
Diagnostic code 5293, which provides for the evaluation of 
intervertebral disc syndrome.  However, since the issuance of 
the SOC, the criteria for rating intervertebral disc syndrome 
under Diagnostic Code 5293 and disabilities of the spine were 
amended in September 2002 and September 2003.  The RO has not 
had the opportunity to review this claim in conjunction with 
the new rating criteria nor has the veteran been informed of 
the new rating criteria. 

At the personal hearing held in July 2004, the veteran 
reported that she is receiving current medical care at the 
Naval Hospital in Pensacola, Florida.  Further, the physician 
who conducted the April 2003 VA examination reported that 
X-rays of the back would be scheduled and that further 
remarks would be added to the record.  However, neither the 
X-ray report nor any additional clinical statements have been 
added to the claims file.  Additionally, a May 2004 
examination report by Dr. Vazzana and an x-ray report from 
the Pensacola Naval Hospital show that X-rays were taken of 
the back in November 2003.  Therefore, further development is 
required.    

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO is requested to obtain copies 
of any additional treatment records from 
the Naval Hospital in Pensacola, Florida, 
pertaining to treatment for the low back 
covering the period from March 2001 to 
the present. 

2.  The RO should forward the claims 
folder to the VA physician who conducted 
the April 2003 review (or, if 
unavailable, to another appropriate VA 
physician) for an addendum.  Request the 
examiner to review the pertinent records 
including November 2003 X-rays of the 
back, if any, and provide any additional 
medical opinion regarding the veteran's 
low back disability. 

3.  Thereafter, the RO should re-
adjudicate the issues in appellate 
status, to include consideration of the 
revised rating criteria for spine 
disorders.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case (SSOC) 
that includes the rating criteria for 
hypothyroidism as well as, the revised 
rating criteria for spine disorders, and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




